DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “100” has been used to designate both the “Conference Sound Box 100” and the “Audio Acquisition Module 101”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections - 37 CFR 1.75(a)
1.	The following is a quotation of 37 CFR 1.75(a):
The specification must conclude with a claim particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention or discovery.

Claim 9 is objected to under 37 CFR 1.75(a), as failing to conform to particularly point out and distinctly claim the subject matter which application regards as his invention or discovery. 
	Claim 9 states in part “wherein the processing comprising text correction and/or typesetting”. It is not clear whether the processing comprises text correction and typesetting or whether the processing comprises text correction or typesetting. 
For continued examination purposes and in the best interests of compact prosecution, Examiner assumes that Claim 9 reads in part “wherein the processing comprising text correction or typesetting.”
The Examiner has tried to interpret the claims, as best the Examiner can ascertain, to develop an appropriate prior art rejection in the interests of compact prosecution. If any interpretation of the Examiner's is considered incorrect or off-base, the Examiner invites the Applicant to show the portions of the Applicant's specification which give a more proper interpretation of the claimed subject matter.
Appropriate correction is required.


Claim Interpretation 112(f)

1.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

3.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
(a)	Claim 1; “…audio acquisition module, configured to acquire conference audio data”
(b)	Claim 1; “…audio playing module, configured to play the conference audio data” 
(c)	Claim 1; “…processor, configured to process the conference audio data and to copy the processed conference audio data” 
(d)	Claim 1; “…communication interface, configured to send the processed conference audio data to the conference recording device” 
Claim 1; “…conference recording device is configured to send the processed conference audio data to a voice-to-text server for text conversion and to receive texts from the voice-to-text server to implement conference recording” 
(f)	Claim 9; “…one or more processors are further configured to: process the texts, wherein the processing comprising text correction and/or typesetting” 
(g)	Claim 11; “…one or more processors are further configured to: analyze the conference audio data to distinguish and mark audio data of different conference participants”
(h)	Claim 12; “…one or more processors are further configured to: mark texts into which the audio data of different conference participants has been converted”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
(a) Fig. 1, Audio Acquisition Module 101, Paragraphs 0028. NOTE: See Drawing Objection above.
(b) Fig. 1, Audio Playing Module 102, Paragraph 0029 
(c) Fig. 1, Processor 103, Paragraph 0030
(d) Fig. 1, Communication Interface 104, Paragraph 0031
(e) Fig. 1, Audio Playing Module 102, Paragraph 0094 
(f) Fig. 1, Processor 103, Paragraph 0042
(g) Fig. 1, Processor 103, Paragraph 0044
(h) Fig. 1, Processor 103, Paragraphs 0044



Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Cook et al. (US 20140163981 hereinafter, Cook ‘981) in combination with Burton et al. (US 20160027442 hereinafter, Burton ‘442).
Regarding claim 1; Cook ‘981 discloses conference sound box (Fig. 1, Service Level System for speech session transcription using automatic speech recognition. Paragraph 0014) 
(Fig. 5, Session ASR 509 i.e.  A session ASR module 509 uses speaker dependent and/or speaker independent AST to generate a session recognition result corresponding to the audio signals for the speech session 501, step 603. Paragraph 0029),
 comprising: 
an audio acquisition module (Fig. 1, Microphone 103), configured to acquire conference audio data (i.e. Audio signals from a speech session 101 with one or more speakers 102 are developed by one or more microphones 103. Paragraph 0020)
an audio playing module (Fig. 5, Re-Speak), configured to play the conference audio data (i.e. A re-speak ASR module 508 generates a re-speak recognition result corresponding to the user re-speaking. Paragraph 0045)
a processor (Fig. 3, Speech Transcription Module 310), configured to process the conference audio data and to copy the processed conference audio data (Fig. 3 i.e. A keyword transcript module 307 provides for real time processing of the speech signals as monitored and controlled by the human agent 305 to generate a partial transcript of keywords, step 402. Paragraph 0027).
Cook ‘981 does not expressly disclose the limitation as expressed below.
Burton ‘442 discloses a communication interface (Fig. 1, User Interface 124), configured to send the processed conference audio data to the conference recording device (i.e. User interface 124 is a program that provides an interface between a user of server computer 102 and a plurality of applications that reside on server computer 102. Paragraph 0021).
wherein the conference recording device is configured to send the processed conference audio data to a voice-to-text server for text conversion (Fig. 3, Step 302 i.e. Fig. 3 is a flowchart depicting operational steps of a program for generating a summary of the audio recording on a server computer Program 300 converts the audio recording into text (step 302). Paragraphs 0006 & 0027)
and to receive texts from the voice-to-text server to implement conference recording (i.e. Fig. 2, Step 210 i.e. Program 200 sends a notification of the summary (step 210). Paragraph 0025). 
Cook ‘981 and Burton ‘442 are combinable because they are from same field of endeavor of speech systems (Burton ‘442 at “Field of Invention”). 


Regarding claim 2; Cook ‘981 discloses wherein the conference sound box communicates to the conference recording device via Bluetooth, Wifi or USB (i.e. Embodiments can be implemented in whole or in part as a computer program product for use with a computer system. Such implementation may include a series of computer instructions fixed either on a tangible medium wherein the medium may be either a tangible medium (e.g., optical or analog communications lines) or a medium implemented with wireless techniques (e.g., microwave, infrared or other transmission techniques). Paragraph 0050).

Regarding claim 4; Cook ‘981 discloses processing the texts, the processing comprising text correction and/or typesetting (i.e. The system may also include a user review module for user review and correction of the final transcription output. Paragraph 0013)

Regarding claim 5; Cook ‘981 discloses wherein the processing further comprises: extracting key words or key segments from the texts to obtain key contents of the conference (i.e. A keyword transcript module provides for real time processing of one or more speech signals by a human agent to generate a partial transcript of keywords. Paragraph 0009)

Regarding claim 6; Cook ‘981 discloses analyzing the conference audio data to distinguish and mark audio data of different conference participants (i.e. A speech selection module is for 

Regarding claim 7; Cook ‘981 discloses marking texts into which the audio data of different conference participants has been converted (i.e. The speech transcription module may be adapted to allow reordering and realigning of keywords in portions of the partial transcription associated with low recognition confidence. Paragraph 0011).

Regarding claims 3 & 8; Claims 3 & 8 contains substantially the same subject matter as claim 1. Therefore claims 3 & 8 are rejected on the same grounds as claim 1.  However, Claim 8 further disclose a memory storing one or more programs. Cook ‘981 discloses at Paragraph 0050 wherein the series of computer instructions embodies all or part of the functionality previously described herein with respect to the system. Those skilled in the art should appreciate that such computer instructions can be written in a number of programming languages for use with many computer architectures or operating systems. Furthermore, such instructions may be stored in any memory device (not shown).
Regarding claim 9; Claim 9 contains substantially the same subject matter as Claim 4. Therefore, claim 9 is rejected on the same grounds as claim 4.  
Regarding claim 10; Claim 10 contains substantially the same subject matter as Claim 5. Therefore, claim 10 is rejected on the same grounds as claim 5.
Regarding claim 11; Claim 11 contains substantially the same subject matter as Claim 6. Therefore, claim 11 is rejected on the same grounds as claim 6.
Regarding claim 12; Claim 12 contains substantially the same subject matter as Claim 7. Therefore, claim 12 is rejected on the same grounds as claim 7.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS T. RILEY, ESQ. whose telephone number is (571)270-1581.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P. Goddard can be reached on 517-272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 


MARCUS T. RILEY, ESQ.
Examiner
Art Unit 2677



/MARCUS T RILEY/Primary Examiner, Art Unit 2677